Citation Nr: 0412596	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-17 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In August 2003, the veteran attended a Board hearing at the 
RO.  A transcript of that hearing has been incorporated into 
the record.  

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

During the August 2003 hearing, the veteran and his 
representative specifically attested to a worsening of the 
veteran's back disability since his last VA examination in 
March 2002, and requested a new examination.  While a new 
examination is not required simply because of the time that 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).

The Board also notes that during the pendency of this appeal, 
VA amended the portion of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, governing evaluation of 
diseases and injuries of the spine (Diagnostic Codes 5235-
5243).  These amendments were made effective in September 23, 
2002, and September 26, 2003.  The RO has not yet considered 
the veteran's claim for an increased rating for his service-
connected back disability in the context of the September 26, 
2003, regulatory changes, nor has the veteran had an 
opportunity to prosecute his claim in that context.  Given 
that fact, the Board finds that a remand will ensure due 
process of law, and avoid the possibility of prejudice. See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Therefore, although the Board regrets further delay in 
appellate review, the Board believes it reasonable to grant 
the request by the veteran and his representative for a new 
examination in view of the need to return the case for 
consideration of new rating criteria as discussed above.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The veteran should be scheduled for 
appropriate VA examination(s) (if 
possible, during a period when the 
veteran reports an exacerbation) to 
ascertain the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with this 
examination(s).  All examination findings 
should be clearly reported to allow for 
evaluation under both old and new rating 
criteria for intervertebral disc 
syndrome.  Ranges of motion should also 
be reported together with an opinion as 
to additional functional loss (in degrees 
if possible) due to pain, weakness, 
fatigue and incoordination, including any 
expected additional functional loss 
during flare-ups.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in light of both 
the old and new rating criteria for the 
spine and determine if the veteran's 
claim for an increased evaluation for his 
service-connected degenerative disc 
disease of the lumbar spine can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 



ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



